NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5541-16T3

U.S. BANK NATIONAL
ASSOCIATION, as Trustee for
Asset Backed Securities Corporation
Home Equity Loan Trust, Series
OOMC 2006-HE5, Asset Backed
Pass-Through Certificates, Series
OOMC 2006-HE5,

          Plaintiff-Respondent,

v.

SABELLE K. JELANI, RIDINGS
HOMEOWNERS ASSOCIATION,
PLYMOUTH PARK TAX SERVICES,
LLC and VIRTUA MEMORIAL
HOSPITAL,

          Defendants,

and

AHMED JELANI,

          Defendant-Appellant.


                    Submitted October 31, 2018 – Decided December 3, 2018
            Before Judges Koblitz and Currier.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Burlington County, Docket No. F-
            009298-15.

            Ahmed Jelani, appellant pro se.

            Blank Rome, LLP, attorneys for respondent (Matthew
            M. Maher, on the brief).

PER CURIAM

      In this residential foreclosure action, defendant Ahmed Jelani appeals the

February 12, 2016 order striking his answer. An uncontested order for final

judgment was entered in July 2017. After a review of defendant's contentions

in light of the record and applicable legal principles, we affirm.

      In 2006, Sabelle Jelani, defendant's wife, executed a note to Option One

Mortgage Corporation for $627,950. The note was secured by a mortgage,

which was executed by defendant and Sabelle to Option One. Defendant and

Sabelle defaulted on their obligations under the note and mortgage on October

1, 2008. In 2009, Option One assigned the mortgage to plaintiff U.S. Bank

National Association. 1



1
  American Home Servicing, Inc., Option One's successor-in-interest, assigned
the mortgage to plaintiff. Sand Corporation f/k/a Option One, as successor-in-
interest of Option One, executed a corrective assignment in 2011.
                                                                        A-5541-16T3
                                        2
      A complaint for foreclosure was filed on March 16, 2015. Defendant filed

a contesting answer with affirmative defenses, including allegations challenging

plaintiff's standing and a claim he was not provided with the Notice of Intent to

Foreclose (NOI).     A case management order set discovery deadlines for

document production, interrogatory responses, and completion of depositions.

      Defendant requested plaintiff produce its representative who had prepared

the Certification of Diligent Inquiry attached to the complaint.         Plaintiff

objected, advising the deposition was unwarranted as any information defendant

sought would be provided in the written discovery. Although defendant moved

to compel the requested deposition, he later withdrew his motion after receiving

plaintiff's written discovery. Defendant advised, in his letter to the court, the

parties had agreed "to discuss scheduling the deposition" of plaintiff's corporate

representative.

      In December 2015, plaintiff moved to strike defendant's answer and for

summary judgment in foreclosure. The supporting certification included copies

of the original note and mortgage, assignment of the mortgage, and NOI.

Defendant did not oppose the motion.

      During oral argument in February 2016, the court permitted defendant to

present his arguments in opposition to the motion. Defendant contended the


                                                                          A-5541-16T3
                                        3
motion should be dismissed as plaintiff had not produced the requested

representative for deposition, and had not provided the proper documentation to

establish it was the "lawful owner" of the mortgage. The Chancery judge found

defendant's assertions lacked credibility and noted she had not issued an order

entitling him to the requested deposition.

      In a written statement of reasons and order issued February 12, 2016, the

judge granted plaintiff's motion to strike the answer. The judge found plaintiff

had established a prima facie right to foreclose on the property. She further

found defendant's answer "failed to create any issue regarding the validity of the

Mortgage and [p]laintiff's right to foreclose it, as required by R[ule] 4:64-

1(c)(2)."

      On appeal, defendant contends the trial judge disregarded the "deposition

agreement" between plaintiff and defendant, abused its discretion in granting

plaintiff's motion to strike, and failed to comply with its obligations under Rule

1:7-4. We are unpersuaded by these arguments.

      In order to have standing, the "party seeking to foreclose a mortgage must

own or control the underlying debt." Wells Fargo Bank, N.A. v. Ford, 418 N.J.

Super. 592, 597 (App. Div. 2011) (quoting Bank of N.Y. v. Raftogianis, 418

N.J. Super. 323, 327-28 (Ch. Div. 2010)). Standing is conferred by "either


                                                                          A-5541-16T3
                                        4
possession of the note or an assignment of the mortgage that predated the

original complaint." Deutsche Bank Tr. Co. Ams. v. Angeles, 428 N.J. Super.

315, 318 (App. Div. 2012) (citing Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422

N.J. Super. 214, 216 (App. Div. 2011)).

      Here, we are satisfied that plaintiff established a prima facie case for

foreclosure. Plaintiff clearly demonstrated its standing to foreclose on the

property as the assignment of the mortgage from Option One's successor

predated the March 2015 filing of the foreclosure complaint.           Upon that

assignment, and underlying transfer of possession, plaintiff became the holder

of the instrument. Additionally, plaintiff provided the original note to the judge

during the oral argument of the motion.

      Defendant's remaining arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5541-16T3
                                        5